United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-10039
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROGELIO PEREZ-TRUJILLO, also known as Roberto
Gutierrez, also known as Rogelio Cerda-Trevino,
also known as Eduardo Hernandez Lozano,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:03-CR-277-ALL-L
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Rogelio Perez-

Trujillo raises arguments that are foreclosed by United States v.

Mares, 402 F.3d 511, 520 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005), and its progeny, which held that unpreserved claims based

on United States v. Booker, 125 S. Ct. 738 (2005), are reviewed

for plain error and by Almendarez-Torres v. United States, 523
U.S. 224, 235 (1998), which held that a prior conviction is a

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 05-10039
                                -2-

sentencing factor under 8 U.S.C. § 1326(b)(2) and not a separate

criminal offense.   The Government’s motion for summary affirmance

is GRANTED, and the judgment of the district court is AFFIRMED.